                                                                             ff====:..::..:.:::::.:..-=====~
                                                                               USDC SDNY .                         Ii
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
    UNITED STATES DISTRICT COURT                                             I DOC#:
                                                                                     -----r-r-.-+7..,......-
    SOUTHERN DISTRICT OF NEW YORK                                                           f
                                                                               DATE FILED:--+-------....-.....
    -------------------------------------------------------------- X
    JENNIFER TABB,
                                                                       ORDER DENYING MOTION TO
                                               Plaintiff,              DISMISS

    PHILIP MATTEO, Individually, JOHN                                  18 Civ. 9379 (AKH)
    DIMOTTA, Individually, JASON QUOD,
    Individually, and DANIELLE WISE, Individually,

                                               Defendants.
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:
                   Following her October 14, 2015 arrest in New York County Family Court,

Plaintiff Jennifer Tabb filed this civil rights action against the above-named Defendants-New

York State Court Officers-for false arrest, excessive force, violation of her right to a fair trial,

and failure to intervene, in violation of 42 U.S.C. § 1983. 1 Defendant Jason Quod now moves to

dismiss Tabb's false arrest claim against him, on the ground that the First Amended Complaint

("F AC" or "Compl.") fails to allege Quod' s personal involvement in her arrest. For the reasons

that follow, Quod's motion to dismiss is denied.

                                                   Background

                   I summarize only those portions of the facts and procedural history necessary to

resolve Quod's motion to dismiss. 2

                    On October 14, 2015, around 11 :00 a.m., Tabb was present inside the New York

County Family Court building in lower Manhattan, to attend a hearing (the nature of which is not

specified in the FAC). Compl., ECF No. 61, at ,r 10. Tabb alleges that she then began "making




1
 Tabb is pursuing analogous claims against several of the same Defendants in a parallel New York Court of Claims
action. See ECF Nos. 47, 48, 49, 54.

2
 All facts are taken from the FAC and are assumed true for purposes of the instant motion. See, e.g., Cooper v.
Parsky, 140 F.3d 433, 440 (2d Cir. 1998).

                                                            1
a legitimate complaint to and/or in the presence of [Defendant] court officers Matteo, Dimotta,

and Quod." Id. at ,r 11. In response, Tabb asserts, she was falsely arrested. Id. at ,r 12.

                Specifically, the FAC alleges the following. Matteo "roughly grabbed plaintiff by

her arm, pulling it up behind her back, exerting excessive pressure." Id. at ,r 13. Then, Matteo

"pushed plaintiff through a set of doors into a stairwell, slamming her head into a stairwell wall."

Id. at ,r 14. Dimotta and Quod "followed quickly behind Matteo." Id. at ,r 15. Tabb was then

handcuffed, "escort[ed]" by all of the Defendants to an elevator, and once in the elevator, Matteo

"continued to subject [her] to unreasonable force ... in the presence of' Dimotta, Wise, and

Quod. Id. at ,r,r 17-18. Matteo continued to treat Tabb roughly in the presence ofDimotta,

Quod, and Wise, by, e.g., "slamm[ing] [her] into the back wall of the elevator," and "causing her

pelvic bone to strike the wall." Id. at ,r,r 19-20. Finally, Tabb was brought by "New York Court

Officers" into custody at New York's criminal court. Id. at ,r,r 23-25.

                Tabb filed a complaint in this action on October 13, 2018, and filed the FAC on

July 8, 2019. See ECF Nos. 1, 61. The FAC, seeking money damages, brings claims for false

arrest, excessive force, violation of the right to a fair trial, and failure to intervene, all in violation

of 42 U.S.C. § 1983. See generally Compl. ECF No. 61. On August 7, 2019, Quod filed the

instant motion to dismiss Tabb's claim of false arrest against him. See ECF Nos. 75, 76. The

matter was fully briefed as of October 15, 2019.

                                               Discussion

                In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

court must "accept as true all of the factual allegations contained in the complaint," Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 572 (2007), draw "all inferences in the light most favorable to

the non-moving party's favor," In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007),

and determine whether the complaint "contain[s] sufficient factual matter, accepted as ~e, to



                                                    2
state a claim to relief that is plausible on its face," Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotation marks omitted).

                In "§ 1983 actions premised on tort claims, courts are to look to the analogous

state torts." DeJesus v. City a/New York, 55 F.Supp.3d 520,523 (S.D.N.Y. 2014). In order to

succeed on a claim for false arrest under New York law, the plaintiff must prove that

        (1) the defendant intended to confine or arrest the plaintiff, (2) the plaintiff was
        conscious of the confinement, (3) the plaintiff did not consent to the confinement,
        and (4) the arrest was not otherwise privileged.

Betts v. Shearman, No. 13-cv-3195, 2013 WL 311124, at *5 (S.D.N.Y. Jan. 24, 2013) (quoting

Travis v. Vil!. Of Dobbs Ferry, 355 F.Supp.2d 740, 746-47 (S.D.N.Y. 2005)).

                "It is well settled in this Circuit that personal involvement of defendants in

alleged constitutional deprivations is a prerequisite to an award of damages under § 1983."

Wright v. Smith, 21 F.3d 496,501 (2d Cir. 1994); see also, e.g., Travis, 355 F:Supp.2d at 747;

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995); Davis v. County ofNassau, 355 F.Supp.2d

668,676 (E.D.N.Y. 2005); Annan v. City ofNew York Police Dept., No. 12-cv-2702, 2014 WL

10416919 (E.D .N. Y. Sept. 9, 2014) ("In the absence of specific factual allegations demonstrating

personal involvement, an individual cannot be held liable for violations of Section 1983."),

report and recommendation adopted, No. 12-cv-2702, 2015 WL 5552271 (Sept. 18, 2015).

               Although the allegations in the PAC are "somewhat meager," Tabb has inched

over the line from possibility to plausibility vis-a-vis Quod's personal involvement, by claiming

that (1) when Matteo pushed Tabb into a stairwell to effect the arrest, Quod followed them, close

behind, to accompany Matteo, and (2) after Tabb was handcuffed, Quod was among the officers

who assisted in escorting Tabb from the area. See, e.g., Folk v. City ofNew York, 342 F.Supp.3d

363, 370 (E.D.N.Y. 2017) (finding that while "the factual allegations in the Amended Complaint

[were] somewhat meager, Plaintiff [alleged] that each Individual Defendant 'directly participated

or failed to intervene in the violation.'"); id. ("While Plaintiff must prove the roles the Individual

                                                  3
Defendants played in her arrest to prevail on the merits, this Court will not dismiss her claims at

this stage solely because her narrative as to each Individual Defendant's role in her arrest.")

(citations omitted); Morgan v. County a/Nassau, 720 F.Supp.2d 229,237 (E.D.N.Y. 2010) ("It

is thus not obvious to the Court that [the officer] participated in plaintiffs arrest. However,

taking the pleading in the best light for the plaintiff, the Court finds that it is plausible that [this

officer's] acts were at least part of the efforts of the Nassau County Police to arrest the

plaintiff."); Messina v. Mazzeo, 854 F.Supp. 116, 126-28 (E.D.N.Y. 1994); Wong v. Yoo, 649

F.Supp.2d 34, 61 (E.D.N.Y. 2009).

                  Quod's arguments to the contrary fail for a number ofreasons. First, several of

the cases Quod cites for the proposition that "mere presence" at an arrest is not enough to state a

false arrest claim, were decided at summary judgment, and turned in part on rulings regarding

evidentiary shortcomings. See, e.g., Munoz v. City ofNew York, No. 04-cv-1105, 2008 WL

464236, at *5 (S.D.N.Y. Feb. 20, 2008) ("The plaintiff has also failed to offer evidence sufficient

to raise a material issue of fact as to the personal involvement of [the officers] ... ") (emphasis

added). 3 Second, the cases cited by Quod concerning improper "group pleading" are inapposite

because Tabb has described, by name, the role of each officer, and has thus gone beyond simply

alleging that "defendants" violated her rights. Third, while it is true that the FAC's allegations

regarding Quod as a bystander to the arrest perhaps are most aptly characterized as sounding in

failure to intervene-a separate cause of action pursued in the FAC, see Compl., ECF No. 61, at

,r 51-it would be premature at the pleadings stage to mandate that Tabb slot her factual claims
into one theory or the other.


3
  Quod's citation to Rodriguez v. City ofNew York, 291 F.Supp.3d 396 (S.D.N.Y. 2018) is similarly unpersuasive.
There, the court granted summary judgment on a false arrest claim in favor ofan officer who, while a member of the
team that arrested plaintiff, did not participate in any way in the plaintiffs arrest, and in fact, was arresting a
different individual-in close proximity to plaintiff-at the time of plaintiffs arrest. See id. at 410. In reaching this
conclusion, the court made a series of rulings on the sufficiency of evidence in the record. See id. By contrast, the
instant case requires acceptance of the nonconclusory allegations in the FAC, and the FAC alleges that Quod
accompanied Matteo's arrest of Tabb and helped escort her from the area of the arrest.

                                                           4
                                           Conclusion

               For the foregoing reasons, Quad's motion to dismiss is denied. The argument

scheduled for January 3, 2020, is canceled. The parties shall appear for a status conference at

10:00 a.m. on January 17, 2020 to discuss a case management plan. The Clerk is directed to

terminate the open motion (ECF No. 75).



               SO ORDERED.

Dated:         December If', 2019
               New York, New York                            ALVINK. HELLERSTEIN
                                                             United States District Judge




                                                 5
